HENDERSON, Justice
(dissenting).
I respectfully dissent. This is a case of a child having a child and being a mixed-up, immature teenager who took a wrong turn on the road of life. It appears to me, however, that this young girl, as reflected by the trial transcript herein, sincerely and earnestly was attempting to change her life.
All testimony reflects that the mother’s relationship to the son was one of genuine love and affection and that there was a deep bond between the mother and son.
Per Exhibit No. 8, her parenting improved and she was becoming more stable. One witness, Dr. Byrd, testified that the young mother was becoming more stable through counseling and informal parenting classes. Furthermore, he testified that an alternative course to follow in this case would be to reunite the son with the mother and then to place the son and mother both under the supervision of the Department of Social Services for appropriate guidance and supervision. This young mother is not as black as the majority opinion portrays her to be and, in my opinion, there are statements in the majority opinion that are not supported by the record. In conclusion, there was a least restrictive alternative available to the trial court to include placing the child in custody of other responsible parties or agencies while the young mother continued to improve.